Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 4, 6, are pending in this application.
Claims 1, 3, 5, are deleted.
Response to Argument and Declaration
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. Applicant amended the claims by limiting the compounds to 1-5 and 1-7. With reference to the declaration filed 11/4/21, Applicant contends when 1-5, 1-7, and similar deuterated compounds are compared with BAF, compounds 1-5, 1-7, have the best drug profiles. The declaration is supported by tables 1-3, reproduced from the specification, concludes compounds 1-5, 1-7, “exhibited the best results.” 
In the light of the above, applicant asserts compounds 1-5 and 1-7, show unexpected results.  Under the US patent practice a persuasive showing of unexpected results requires evidence showing 1) the result is truly unexpected, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995); 2) that the result is commensurate in scope with the claim, In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005); 3) the result is a comparison with the closest prior art, In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); 4) that improved properties or functions represent a difference in kind not in degree, In re Iron Grip Barbell Co., Inc. 392 F.3d. 1317, 1322 (Fed. Cir. 2004); In re Harris, supra; and 6) are not just statements that are not reviewable and cannot be analyzed in comparison with the prior art, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995). “It is within the discretion of the trial of fact to give each item of evidence such weight as it feels appropriate.” Velander v. Garner, 348 F.3d 1359, 1371 (Fed. Cir. 2003). 
In the instant, 1) the difference is in degrees not in kind and therefore cannot support a showing of unexpected result. The number of H replaced by deuterium in the tested compounds is a variable (from 0, BAF to 12, compound 1-8). It is well-known in the art to optimize a variable 
See also Kristen Butean, pp. 27:

    PNG
    media_image1.png
    579
    527
    media_image1.png
    Greyscale

2) The results are reviewable and can be analyzed in comparison with the prior art; 3) the result is a comparison of similar compounds with variable number of H, which are replaced with deuterium; but the assays are not true side-by-side comparisons with the prior art, 4) applicant did exactly as well-known in the art and therefore, there is reasonable expectation of success.  5). The assay is commensurate in scope with the degree of protection sought by the 
Further, as held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to use conventional techniques of deuterium labelling, e.g. Li Chun et al., to make the instantly claimed compounds. Such is deemed invention of reasoning not of creativity, KSR, supra.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
November 18, 2021